Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of the 2nd day of
March, 2017 (the “Effective Date”), by and among Tim Storer (“Executive”), A. H.
Belo Corporation, a Delaware corporation (the “Company”), and (solely for
purposes of Sections 8(a)(i) and 20 below) DMV Digital Holdings Company, a
Delaware corporation (“DMV”).

RECITALS

WHEREAS, the parties hereto desire that Executive be employed by the Company and
serve as an employee pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the Company and Executive, intending to be legally bound,
hereby agree as follows:

1. Employment Term.  The Company agrees to employ Executive and Executive hereby
accepts such employment from the Company upon the terms and conditions set forth
in this Agreement for the period beginning on the Effective Date and continuing
for a period of five (5) years (“Employment Period”) (unless otherwise
terminated earlier in accordance with Section 5 hereof).

2. Title and Nature of Duties.   During the Employment Period, Executive shall
serve as the President of the DMV Portfolio (as defined in Exhibit
A).  Executive shall have such duties and obligations as are customary for such
position and shall perform such other lawful duties as may be assigned from time
to time by the Company.  Executive shall not engage in additional gainful
employment of any kind or undertake any role or position, other than charitable
or civic activities, whether or not for compensation, with any person or entity
during the Employment Period without advance written approval of the Board of
Directors of the Company (the “Board”).

3. Adherence to Company Rules.  Executive, at all times during the Employment
Period, shall strictly adhere to and obey all of the Company’s lawful written
rules, policies and procedures, which are available for review and are now in
effect, or as are subsequently adopted or modified by the Company, which govern
the operation of the Company’s business and the conduct of employees of the
Company.

Executive shall, in an annual Officers’ and Directors’ Questionnaire, disclose
in writing to the Company all stockholdings, membership interests, partnership
interests, and other ownership interests in any private company or of 2% or more
of the issued and outstanding securities of any class of a publicly reporting
company, as well as all positions as a director, officer, manager, partner, or
other similar managerial position, held in or with any other business entity.
Upon any change or anticipated change in such information, including the
acquisition of additional ownership interests or the assumption of additional
managerial positions, Executive shall notify the Company in writing of such
change or anticipated change within ten (10) days after such change or
anticipated change first becomes known to Executive.



 

 

--------------------------------------------------------------------------------

 

4. Compensation and Benefits.

a. Base Salary.  During the Employment Period, Executive shall receive an
initial base salary of $450,000 per year (“Base Salary”), payable in accordance
with the Company’s normal payroll schedule and procedures, which shall increase
in each March during the Employment Period, commencing in March 2018, by 2.5%
over the Base Salary in effect during the preceding calendar year only if the
DMV Portfolio achieves 85% (or more) of the Adjusted EBITDA Target (as defined
in Exhibit A) for the prior calendar year. Executive’s salary shall be subject
to all applicable federal, state and local withholding taxes.

b. Annual Cash Incentive Bonus.  As described in Exhibit A, Executive shall be
eligible for an annual at-target incentive cash bonus of $300,000 from the
Company during each calendar year of the Employment Period (“Annual Bonus”)
provided the conditions set forth in Exhibit A are satisfied. The Company and
Executive shall mutually agree upon a recommendation to the Board as to the
performance targets described in Exhibit A for each calendar year after 2017 on
or before the 90th calendar day of such calendar year as a part of the annual
DMV Portfolio operating plan for such calendar year, and such performance
targets will be established by the final approval by the Board as part of the
Company’s annual operating plan and the final approval by the Compensation
Committee of the Board of such performance targets. Neither the Company nor the
Executive shall unreasonably withhold, condition or delay its or his agreement
as to the recommendation of such performance targets. Executive must be employed
by the Company on the bonus payment date specified in order to be eligible to
receive the Annual Bonus. The Annual Bonus with respect to each fiscal year of
the Company falling in whole or in part within the Employment Period shall be
paid in cash. The Annual Bonus shall be subject to applicable federal, state and
local withholding taxes.

c. Equity.  The Company shall grant to Executive certain performance-based
restricted stock units (“PBRSUs”) and time-based restricted stock units
(“TBRSUs”) under the 2008 A. H. Belo Incentive Compensation Plan or any
successor to such plan (the “ICP”).

(i) PBRSUs.  For 2017, the Company shall grant PBRSUs with an at-target value of
$500,000 on the date of grant, subject to certain performance requirements as
described in Exhibit B and the terms of the ICP.

(ii) TBRSUs.  For each remaining calendar year of the Employment Period (i.e.,
calendar years 2018 through 2021), the Company shall grant Executive TBRSUs with
an at-target value of $500,000 per grant on the date of each such grant, subject
to vesting and other requirements described in Exhibit C and the terms of the
ICP; provided, however, that for any such TBRSU grant, in order for Executive to
be eligible to receive such grant, (A) Executive must be employed by the Company
as the date of grant and (B) the DMV Portfolio must have achieved at least 95%
of the Adjusted EBITDA Target (described in Exhibit A) for the calendar year
immediately preceding the calendar year in which the date of grant falls. TBRSUs
will be granted, vest and pay out in accordance with the Company’s standard
timing cycle and terms and conditions for all of its RSU grants under the
ICP.  Notwithstanding the foregoing, any Evidence of Grant documenting an equity
award to Executive under this Agreement as provided in Exhibit B and Exhibit C
shall provide Executive’s award shall be paid 60% in shares of the Company’s
Series A Common Stock and 40% in cash. The actual number



-2-

--------------------------------------------------------------------------------

 

of TBRSUs to be granted will be based on (A) the closing market price of the
Company’s Series A Common Stock on the date of grant and (B) the DMV Portfolio’s
achievement level of the Adjusted EBITDA Target for the calendar year
immediately preceding the calendar year in which the date of grant falls, using
the following table:

Prior Year Achievement of Adjusted EBITDA Target

Grant Date Value of RSUs Based on Target Amount

<95%

$0

95%

$250,000

96%

$300,000

97%

$350,000

98%

$400,000

99%

$450,000

>100%

$500,000

﻿

If the DMV Portfolio achieves between 95% and 100% (or more) of the Adjusted
EBITDA Target for the applicable calendar year within one of the tranches set
forth in the chart above, then the number of TBRSUs subject to the award for
such calendar year will be determined using a straight line interpolation within
such tranche. By way of example, if the DMV Portfolio achieves 95.5% of the
Adjusted EBITDA Target for the applicable calendar year, then $275,000 of TBRSUs
would be earned for such calendar year. The number of TBRSUs will be capped at
100% of the Adjusted EBITDA Target.

d. Standard Benefits.  During the Employment Period, Executive shall be
entitled, at his election, to participate in all employee benefit plans and
programs generally available to other similarly situated Company executives,
including without limitation, medical, dental, life and short and long term
disability insurance.  Executive’s participation in any benefit plan or program
will be subject to the terms, conditions, eligibility and premium payment
requirements of the applicable plans. Without limiting the generality of the
foregoing, the Company will also provide the following benefits to Executive
during the Employment Period: (i) the DMV Portfolio will pay Executive’s
membership dues and related expenses for the Young Presidents’ Organization;
(ii) the DMV Portfolio will pay Executive’s dues and related expenses for such
other business organizations as are reasonably requested by Executive, up to a
maximum amount of $5,000 per calendar year; (iii) Executive shall be entitled to
five weeks of Paid Time Off (PTO) per calendar year, to be taken at such times
as mutually decided by Executive and the Company, consistent with business
needs; and (iv) the DMV Portfolio will pay Executive a cell phone allowance of
$100 per month.

e. Expenses.  During the Employment Period, Executive shall be entitled to
receive prompt reimbursement from the DMV Portfolio for all reasonable and
customary travel and business expenses he incurs in connection with his
employment hereunder, including Admiral’s Club membership.  Executive must
account for and document those expenses in accordance with the policies and
procedures established by the Company, all such expenses to be charged to the
DMV Portfolio.





-3-

--------------------------------------------------------------------------------

 



5. Termination.  The Company or Executive may terminate this Agreement and
Executive’s employment as provided below:

a. Termination by the Company for Cause.  The Company shall have the right to
immediately terminate Executive’s employment and this Agreement at any time for
any of the following reasons (each of which is referred to herein as “Cause”):

(i)willful and material breach by Executive of any provision of this Agreement;

(ii)a failure by Executive to perform Executive’s duties which is not fully
cured in the Company’s reasonable discretion within 30 days after Executive’s
receipt of written notice by the Company describing such failure;

(iii)Executive’s willful failure to comply with a lawful and reasonable
directive from the Board;

(iv)Executive’s willful misconduct in the performance of his duties;

(v)any act by Executive of fraud or dishonesty with respect to any aspect of the
Company’s business including, but not limited to, falsification of Company
records or misappropriation of Company funds;

(vi)conviction of Executive of a felony (or a plea of nolo contendere with
respect thereto);

(vii)conduct on the part of Executive that constitutes a breach of any fiduciary
duty or duty of loyalty owed to the Company by Executive and that results in any
loss, damage, cost or expense to, or any liability or obligation of, the Company
of $50,000 or more;

(viii)acceptance by Executive of employment or work with another employer or
business or Executive’s employment or work with another employer or business,
except to the extent permitted under Section 2 of this Agreement; or

(ix)Executive’s breach of Sections 7, 8, or 9 of this Agreement.

Subject to Executive’s notice and cure opportunity under Section 5(a)(ii) above,
the Company must terminate his employment within ninety (90) days following the
expiration of the cure period in order for such termination to be considered for
Cause for purposes of this Agreement. Subject to the foregoing sentence, if the
Company terminates Executive’s employment for Cause, the Company shall pay the
Executive any earned and accrued but unpaid installments of base salary and
benefits due to Executive under Section 4 above (including, without limitation,
unreimbursed expenses due under Section 4) through the date of termination, and
the Company shall have no further obligations to Executive hereunder from and
after the date of termination; provided, however, that the disposition of any
PBRSUs and TBRSUs awarded to Executive prior to the date of termination shall be
as set forth on Exhibit D.





-4-

--------------------------------------------------------------------------------

 



b. Termination by the Company without Cause.  The Company shall have the right
to terminate Executive’s employment without Cause by giving Executive not less
than sixty (60) days’ prior written notice and in such event, the Company shall
pay Executive (i) any earned and accrued but unpaid installments of base salary
and benefits due to Executive under Section 4 above (including, without
limitation, unreimbursed expenses due under Section 4) through the date of
termination and (ii) subject to the provisions of Sections 14 and 26 below, an
amount equal to Executive’s Base Salary (as determined on the date of
termination) that would be payable for the remaining months in the Employment
Period to be paid pursuant to the Company’s standard payroll practices over the
remaining term of the Employment Period, less applicable taxes and deductions.
In addition, in the event that this Agreement is terminated pursuant to the
provisions of this Section 5(b), then the Company, in its sole discretion, shall
either elect (x) by providing written notice to Executive within ten (10)
business days of the last day of the calendar month in which the effective date
of such termination occurs, that the provisions of Section 8(a) (other than the
provisions of Section 8(a)(i)(B) relating to competing for or soliciting
Business from any customer of the Company, the DMV Portfolio or the TCV Entities
and Section 8(a)(i)(C) relating to the use of Confidential Information of the
Company, the DMV Portfolio or the TCV Entities) shall expire on the effective
date of such termination pursuant to this Section 5(b); or (y) subject to the
provisions of Sections 14 and 26 below, within ten (10) business days of the
last day of the calendar month in which the effective date of such termination
occurs, pay Executive an amount equal to the Severance Amount (as defined in
Exhibit F). The Company acknowledges Executive’s preference to be paid the
Severance Amount. The disposition of any PBRSUs and TBRSUs awarded to Executive
prior to the date of termination shall be as set forth on Exhibit D. For
purposes of Section 5(b) and 5(f) only, a “customer” shall mean any person or
entity that is or was at any time during the Employment Period a current, past,
prospective or targeted customer of the Company, the DMV Portfolio or the TCV
Entities; provided, that a customer shall not include any natural person or any
person or entity that placed or contemplated placing a classified advertisement
with the Company, the DMV Portfolio or the TCV Entities. Within fifteen (15)
business days of the last day of the calendar month in which the termination
occurs, the Company shall deliver to Executive a list of all such customers as
of the effective date of the termination of Executive’s employment with the
Company.

c. Termination by Executive with Good Reason.  Executive shall have the right to
terminate his employment for Good Reason (as defined below). In the event that
Executive terminates his employment with the Company for Good Reason, the
Company shall pay Executive (i) any earned and accrued but unpaid installments
of base salary and benefits due to Executive under Section 4 above (including,
without limitation, unreimbursed expenses due under Section 4) through the date
of termination and, (ii) subject to the provisions of Sections 14 and 26 below,
an amount equal to Executive’s Base Salary (as determined on the date of
termination) that would be payable for the remaining months in the Employment
Period to be paid pursuant to the Company’s standard payroll practices over the
remaining term of the Employment Period, less applicable taxes and deductions.
The disposition of any PBRSUs and TBRSUs awarded to Executive prior to the date
of termination shall be as set forth on Exhibit D. For purposes of this
Agreement, “Good Reason” shall mean the following:

(i) a reduction in Executive’s annual Base Salary (as determined in comparison
to Executive’s level of annual Base Salary immediately prior to such reduction);





-5-

--------------------------------------------------------------------------------

 

(ii) a material diminution in Executive’s level of duties and responsibilities;

(iii) a material adverse geographical change of Executive’s primary workplace,
which the parties agree would be any location more than fifty (50) miles from
Executive’s then current primary workplace; or

(iv) a breach by the Company of any provision of this Agreement.

Notwithstanding the foregoing, Executive shall not be deemed to have Good Reason
to terminate his employment unless Executive has provided written notice to the
Company setting forth in reasonable detail the reasons for Executive’s intention
to terminate his employment for Good Reason within thirty (30) days after the
event occurs.  The Company shall have thirty (30) days following the receipt of
such notice to remedy the condition constituting such reduction, change or
breach and, if so remedied, any termination of Executive’s employment on the
basis of the circumstances described in such notice shall not be for Good
Reason.  If the Company does not remedy the condition that has been the subject
of a notice as described in this paragraph within thirty (30) days of the
Company’s receipt of such notice, Executive must terminate his employment within
ninety (90) days following the occurrence of such condition in order for such
termination to be considered for Good Reason for purposes of this Agreement.

d. Termination by Executive without Good Reason.  Executive shall have the right
to terminate his employment for any reason other than Good Reason by giving the
Company not less than sixty (60) days’ prior written notice. If Executive
terminates his employment without Good Reason, the Company shall pay the
Executive any earned and accrued but unpaid installments of base salary and
benefits due to Executive under Section 4 above (including, without limitation,
unreimbursed expenses due under Section 4) through the date of termination, and
the Company shall have no further obligations to Executive hereunder from and
after the date of termination; provided, however, that the disposition of any
PBRSUs and TBRSUs awarded to Executive prior to the date of termination shall be
as set forth on Exhibit D.

e. Termination Upon Death.  In the event that Executive’s employment with the
Company is terminated due to the death of Executive, the Company shall pay
Executive’s estate any earned and accrued but unpaid installments of base salary
and benefits due to Executive under Section 4 above (including, without
limitation, unreimbursed expenses due under Section 4) through the date of
death, and the Company shall have no further obligations to Executive hereunder
from and after the date of termination; provided, however, that the disposition
of any PBRSUs and TBRSUs awarded to Executive prior to the date of termination
shall be as set forth on Exhibit D.





-6-

--------------------------------------------------------------------------------

 



f. Termination Upon Disability.  In the event of the Disability (as defined
below) of Executive during the Employment Period, the Company may terminate
Executive’s employment hereunder by giving Executive not less than thirty (30)
days’ prior written notice of the effective date of termination and in such
event, the Company shall pay Executive any earned and accrued but unpaid
installments of base salary and benefits due to Executive under Section 4 above
(including, without limitation, unreimbursed expenses due under Section 4)
through the date of termination. In addition, in the event that this Agreement
is terminated pursuant to the provisions of this Section 5(f), then the Company,
in its sole discretion, shall either elect (x) by providing written notice to
Executive within ten (10) business days of the last day of the calendar month in
which the effective date of such termination occurs, that the provisions of 8(a)
(other than the provisions of Section 8(a)(i)(B) relating to competing for or
soliciting Business from any customer of the Company, the DMV Portfolio or the
TCV Entities and Section 8(a)(i)(C) relating to the use of Confidential
Information of the Company, the DMV Portfolio or the TCV Entities) shall expire
on the effective date of such termination pursuant to this Section 5(f); or
(y) subject to the provisions of Sections 14 and 26 below, within ten (10)
business days of the last day of the calendar month in which the effective date
of such termination occurs, pay Executive an amount equal to the Severance
Amount. The Company acknowledges Executive’s preference to be paid the Severance
Amount. The disposition of any PBRSUs and TBRSUs awarded to Executive prior to
the date of termination shall be as set forth on Exhibit D. For purposes of
Section 5(b) and 5(f) only, a “customer” shall mean any person or entity that is
or was at any time during the Employment Period a current, past, prospective or
targeted customer of the Company, the DMV Portfolio or the TCV Entities;
provided, that a customer shall not include any natural person or any person or
entity that placed or contemplated placing a classified advertisement with the
Company, the DMV Portfolio or the TCV Entities. Within fifteen (15) business
days of the last day of the calendar month in which the termination occurs, the
Company shall deliver to Executive a list of all such customers as of the
effective date of the termination of Executive’s employment with the Company.
For purposes of this Agreement, Executive’s “Disability” means his total
inability for a continuous period in excess of ninety (90) days to undertake
responsibilities for the Company as a result of physical or mental illness or
injury, with or without reasonable accommodation. Upon the request of either
party hereto following written notice to the other, the Disability of the
Executive will be determined by a medical doctor (the “Examining Doctor”) who
shall be selected as follows: the Company and the Executive shall mutually
select a doctor, or, if no agreement is reached, each party shall select a
medical doctor, and those two medical doctors will select a third medical doctor
who will be the Examining Doctor.  The determination of the Examining Doctor as
to whether or not the Executive has a Disability will be binding on both parties
hereto.  The Executive must submit to a reasonable number of examinations by the
Examining Doctor, and the Executive hereby authorizes the disclosure and release
to the Company of such determination and the results of such examinations.

6. No Mitigation or Offset.  Executive shall not be required to mitigate the
amount of any payment provided for in Section 5 of this Agreement by seeking
other employment or otherwise.  The Company shall not be entitled to set off or
reduce any severance payments owed to Executive under this Agreement by the
amount of earnings or benefits received by Executive in future employment.





-7-

--------------------------------------------------------------------------------

 



7. Non-Disclosure.  Executive agrees that, during the Employment Period, the
Company, the DMV Portfolio and the TCV Entities shall provide Executive with
access to certain confidential, proprietary and/or trade secret information
concerning the Company, the DMV Portfolio and the TCV Entities (“Confidential
Information”).  Confidential Information includes, but is not limited to,
proprietary technology, trade secrets, operating procedures and methods of
operation, financial statements and other financial information, market studies
and forecasts, target markets, advertising techniques, competitive analyses,
pricing policies and information, product information, product designs,
manufacturing processes, cost information, customer information, customer
preferences, the substance of agreements with customers, vendors, referral
sources and others, marketing and similar arrangements, servicing and training
programs and arrangements, and any other documents embodying confidential,
proprietary or trade secret information.  Executive acknowledges and agrees that
disclosing this Confidential Information to third parties would be detrimental
to the Company, the DMV Portfolio and the TCV Entities and could place the
Company, the DMV Portfolio and the TCV Entities at a competitive
disadvantage.  Executive agrees that he shall not during the Employment Period
or at any time thereafter, directly or indirectly, disclose to any person or
entity any Confidential Information or use any such information in any
employment, work or business, except in furtherance of Executive’s job duties on
behalf of the Company, the DMV Portfolio and the TCV Entities. Confidential
Information does not include: (i) any information that is or becomes generally
available to the public other than as a result of an unauthorized disclosure,
directly or indirectly, by Executive and Executive has no reason to believe was
made public as a result of an unauthorized disclosure, or (ii) any information
obtained by Executive from a third party which Executive has no reason to be
believe is violating any obligation of confidentiality to the Company, the DMV
Portfolio or the TCV Entities. Executive acknowledges and agrees that his
confidentiality obligations shall apply to all Confidential Information no
matter when he obtained such knowledge or access to such Confidential
Information.

8. Non-Competition and Non-Solicitation.

a.Non-Competition. In consideration of the numerous mutual promises contained in
this Agreement between the Company and Executive, including, without limitation,
those involving Confidential Information, and in order to protect the Company’s,
the DMV Portfolio’s and the TCV Entities’ Confidential Information, customer
goodwill and business interests and to reduce the likelihood of irreparable
damage which would occur in the event Confidential Information is provided to or
used by a competitor of the Company, the DMV Portfolio or the TCV Entities,
Executive agrees that, during the Non-Competition Term (as defined below), he
shall not, directly or indirectly, either through any form of ownership or as an
individual, director, officer, principal, agent, employee, employer, adviser,
consultant, owner, shareholder, stockholder, lender, partner, member, manager or
in any other individual or representative capacity whatsoever, (i) without the
prior written consent of the Company (which consent may be withheld in its sole
discretion), (A) compete for or solicit Business (as defined below) for or on
behalf of any person or business entity (other than the Company, the DMV
Portfolio, the TCV Entities and their respective affiliates) located in or doing
business in the Territory (as defined below); (B) compete for or solicit
Business from any customer of the Company, the DMV Portfolio or the TCV Entities
(or their respective successors by merger) except for the benefit of the
Company, the DMV Portfolio, the TCV Entities and their respective affiliates; or
(C) use in any competition, solicitation, or marketing effort any Confidential
Information of the Company,



-8-

--------------------------------------------------------------------------------

 

the DMV Portfolio or the TCV Entities except in furtherance of the business of
the Company, the DMV Portfolio, the TCV Entities and their respective
affiliates; or (ii) without the prior written consent of the Company (which
consent shall not be unreasonably withheld) own, operate, participate in,
undertake any employment with or have any interest in any entity (other than the
Company and its affiliates or 2% or less of the issued and outstanding
securities of any class of a publicly reporting company) engaged in the Business
in the Territory. For purposes of this Section 8, the following definitions
shall apply:

(i)“Non-Competition Term” shall mean the period beginning on the Effective Date
of this Agreement and ending on a date twenty-four (24) months from the date of
Executive’s termination of employment from the Company (for whatever reason).

(ii)“Business” shall mean the marketing automation, digital marketing, search
marketing, search optimization, commercial printing, or printing brokerage
businesses or any other business, in each case as conducted by the Company, the
DMV Portfolio or the TCV Entities during the portion of the Employment Period
commencing on the Effective Date and ending on the effective date of any
termination of the Employment Period.

(iii)“Territory” shall mean the United States of America.

b.Customer Non-Solicitation.  Executive further agrees that, during the
Non-Competition Term (as defined above), Executive shall not, directly or
indirectly, as an individual, director, officer, principal, agent, employee,
employer, adviser, consultant, owner, shareholder, stockholder, lender, partner,
member, manager or in any other individual or representative capacity whatsoever
of any other person, entity or business, request, solicit, encourage, induce,
influence or attempt to request, solicit, encourage, induce or influence,
directly or indirectly, any customer or client of the Company, the DMV Portfolio
or the TCV Entities to terminate, limit or otherwise negatively alter his, her
or its relationship with the Company, the DMV Portfolio or the TCV Entities or
provide or seek to provide services related to the Business to any present
clients or customers of the Company, the DMV Portfolio, the TCV Entities  or any
respective affiliate thereof.

c.Employee Non-Solicitation.  Executive further agrees that, during the
Non-Competition Term, he will not solicit, directly or indirectly, or cause or
permit others to solicit, directly or indirectly, any person (i) formerly
employed by the Company, the DMV Portfolio or the TCV Entities during the twelve
(12) month period immediately preceding or following Executive’s termination of
employment (“Former Employee”) or (ii) currently employed by the Company, the
DMV Portfolio or the TCV Entities (“Current Employee”).  The term “solicit”
includes, but is not limited to, the following (regardless of whether done
directly or indirectly): (a) requesting that a Former or Current Employee change
employment; (b) informing a Former or Current Employee that an opening exists
elsewhere; (c) inquiring if a Former or Current Employee might have an interest
in employment elsewhere; or (d) any other similar conduct, the intended or
actual effect of which is that a Former or Current Employee affiliates with
another employer or a Current Employee leaves the employment of the Company;
provided, however, that Executive will not be in breach of this Section 8(c)
merely due to any situation in which any Current Employee or Former Employee
seeks employment by Executive or one of his affiliates in response to
Executive’s or such affiliate’s general recruiting efforts not targeted at



-9-

--------------------------------------------------------------------------------

 

Current Employees or Former Employees but such Current Employee or Former
Employee is not hired by Executive or one of his affiliates.

If, during any period within the Non-Competition Term, Executive is not in
compliance with the terms of Section 8, Executive agrees that the Company shall
be entitled to, among other remedies, compliance by Executive with the terms of
Section 8 for an additional period equal to the period of such
noncompliance.  For purposes of this Agreement, the term “Non-Competition Term”
shall also include this additional period, if any.  Executive hereby
acknowledges that the geographic boundaries, scope of prohibited activities and
the time duration of the provisions of Section 8 are reasonable and are no
broader than are necessary to protect the legitimate business interests of the
Company.

The Company and Executive agree and stipulate that the agreements and covenants
not to compete and not to solicit contained in Section 8 hereof are fair and
reasonable in light of all of the facts and circumstances of the relationship
between Executive and the Company and are necessary to protect the Company’s,
the DMV Portfolio’s and the TCV Entities’ Confidential Information, customer
goodwill and business interests; provided however, Executive and the Company are
aware that in certain circumstances courts have refused to enforce certain terms
of agreements not to compete and not to solicit.  Therefore, in furtherance of,
and not in derogation of the provisions of Section 8, the Company and Executive
agree that in the event a court should decline to enforce any terms of any of
the provisions of Section 8, that Section 8 shall be modified or reformed to
restrict Executive’s competition with the Company, the DMV Portfolio or the TCV
Entities to the maximum extent as to time, geography and business scope, which
the court finds enforceable; provided, however, in no event shall the provisions
of Section 8 be modified or reformed by any court to be more restrictive to
Executive than those contained herein.

Section 8 shall survive the termination of Executive’s employment for any
reason, whether voluntary or involuntary, and can only be revoked or modified by
a writing signed by the parties which specifically states an intent to revoke or
modify these provisions.  Such a writing may only be signed on behalf of the
Company by an executive officer of the Company. Executive agrees that during the
Non-Competition Term, he shall immediately notify the Company in writing of any
employment, work, task or business he undertakes with or on behalf of any person
(including himself) or entity, whether or not for compensation.

9. Non-Disparagement.  During the Employment Period and at all times thereafter,
each party hereto agrees not to make any statements that disparage or cast in an
unfavorable light the other party’s reputation, business operations, products,
services, or any of their past or present executives, officers or employees;
provided, however, that nothing herein shall prevent either party hereto from
making truthful statements (even if disputed) in any legal proceeding  or to any
governmental agency, or to other employees or agents of the Company, the DMV
Portfolio or the TCV Entities or to the Board.





-10-

--------------------------------------------------------------------------------

 



10. Return of Documents and Property.  Executive agrees that if Executive’s
employment with the Company is terminated (for any reason), Executive shall not
take with Executive, but will leave with the Company, all Company, DMV Portfolio
and the TCV Entities property, including but not limited to Confidential
Information, records, files, electronic mail, memoranda, reports, documents,
devices, computer passwords, computer equipment, computer software, cell phones,
PDA’s, corporate credit cards, identification cards, manuals and other
information that is the property of the Company, the DMV Portfolio or the TCV
Entities, in whatever form (including on computer disk, other storage device or
other external medium), and any copies thereof, or if such items are not on the
premises of the Company, the DMV Portfolio or the TCV Entities, Executive agrees
to return such items immediately upon Executive’s termination or any time at the
request of the Company.  Executive acknowledges that all such items are and
remain the property of the Company, the DMV Portfolio and the TCV
Entities.  Notwithstanding the foregoing, Executive shall be permitted to retain
his Company computer, iPad, cell phone(s) and the telephone number(s) associated
therewith (provided he meets with a designated member of the Company’s
Management Committee within fourteen (14) days of his separation and, in such
Management Committee member’s presence, deletes all proprietary Company, DMV
Portfolio and TCV Entities software and Company, DMV Portfolio and TCV Entities
records thereon other than those records that solely relate to him personally)
and a copy of all Company records that solely relate to him personally for his
recordkeeping purposes.

11. Severability and Reformation.  Subject to the provisions of Section 8, if
any provision of this Agreement is held to be illegal, invalid or unenforceable
under any present or future law, and if the rights or obligations of Executive
or the Company under this Agreement would not be materially and adversely
affected thereby, such provision shall be fully severable, and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom, and in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible, and the Company and Executive hereby request the
court to whom disputes relating to this Agreement are submitted to reform the
otherwise unenforceable provision in accordance with this Section 11.

12. Injunctive Relief.  Executive acknowledges that the breach of any of the
covenants contained herein, including, without limitation, the non-disclosure
covenants contained in Section 7 and the non-competition and non-solicitation
covenants in Section 8, will give rise to injury to the Company, the DMV
Portfolio and the TCV Entities.  Accordingly, Executive agrees that the Company
(on behalf of itself, the DMV Portfolio and the TCV Entities) shall be entitled
to seek injunctive relief in a court of competent jurisdiction to prevent or
cure breaches or threatened breaches of the provisions of this Agreement and to
enforce specific performance of the terms and provisions hereof, in addition to
any other legal or equitable remedies, which may be available.  Executive
further acknowledges and agrees that the enforcement of a remedy hereunder by
way of injunction shall not prevent Executive from earning a reasonable
livelihood.  Executive further acknowledges and agrees that the covenants
contained herein are necessary for the protection of the Company’s, the DMV
Portfolio’s and the TCV Entities’ legitimate business interests, including their
Confidential Information and



-11-

--------------------------------------------------------------------------------

 

goodwill, and are reasonable in scope and content.  Nothing herein shall prevent
either party from pursuing a legal and/or equitable action against the other
party for any damages caused by such party’s breach of this Agreement.

13. Acknowledgement of Company’s Right in Work Product and Assignment.

a. For purposes of this Section, “Work Product” shall mean any and all
ownership, moral and/or intellectual property rights, including all trade
secrets, copyrights, trademarks and service marks, inventions, discoveries and
other ownership and intellectual property rights in or arising in connection
with any ideas, drawings, plans, calculations, technical specifications, works
of authorship, inventions, patents, information, marks, copyrights, concepts,
programming, designs, documentation, technology, or other work product or
materials that are created by Executive in connection with Executive’s
assignments or required performance by or for the Company, the DMV Portfolio and
the TCV Entities and any productive output that relates to the business of the
Company, the DMV Portfolio and the TCV Entities “Work.”  In addition, all rights
in any preexisting programming, design, documentation, technology, or other work
product created or provided to the Company during Executive’s employment shall
automatically become part of the Work Product hereunder, whether or not it
arises specifically out of Executive’s “Work.”

b. Executive acknowledges and agrees that the Company, the DMV Portfolio and the
TCV Entities shall own any and all rights in and to the Work Product and that
all Work Product is, was and shall hereafter be, a work made for hire for, and
owned by, the Company, the DMV Portfolio and the TCV Entities within the meaning
of 17 U.S.C. § 101.  If any of the Work Product is not, by operation of law or
agreement, considered a work made for hire and owned by the Company, the DMV
Portfolio or the TCV Entities, Executive hereby agrees to assign and irrevocably
assigns to the Company, the DMV Portfolio and the TCV Entities any and all
right, title and interest worldwide in and to the Work Product and all claims
and causes of action with respect to any of the foregoing.  In the event
Executive has any right or interest in any Work Product which cannot be
assigned, Executive agrees to waive enforcement of same against the Company, the
DMV Portfolio and the TCV Entities and Executive hereby exclusively and
irrevocably licenses same to the Company, the DMV Portfolio and the TCV Entities
in perpetuity and royalty-free, along with the unfettered right to sublicense.
All such rights are fully assignable by the Company, the DMV Portfolio and the
TCV Entities. Executive hereby agrees that all Work Product is created or
developed for the sole use of the Company, the DMV Portfolio and the TCV
Entities, and that Executive has no right to utilize in any manner whatsoever
any such Work Product.

c. Executive agrees to perform upon the request of the Company, during or after
Executive’s Work or employment, such further acts as may be reasonably requested
by the Company that the Company believes are necessary or desirable to assign,
convey, transfer, perfect, and defend the Company’s, the DMV Portfolio’s and the
TCV Entities’ ownership of the Work Product.

d. Executive warrants that Executive’s Work for the Company, the DMV Portfolio
and the TCV Entities does not and will not in any way conflict with any
remaining obligations Executive may have with any prior employer or contractor
or with any third party. 



-12-

--------------------------------------------------------------------------------

 

Executive also agrees to develop all Work Product in a manner that avoids even
the appearance of infringement of any third party’s intellectual property
rights.

14. Release Agreement.  Executive agrees that, as a condition to receiving any
severance benefits or payments under this Agreement, including those referenced
in Section 5 of this Agreement, Executive shall execute and deliver a
non-revocable general release of all claims arising out of Executive’s service
as an employee of the Company, its subsidiaries or any of their affiliates and
the termination of such relationship.  Such claims include, without limitation,
all claims based on any federal, state or local statute, including without
limitation the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Americans with Disabilities Act, as amended, and the Employee Retirement
Income Security Act of 1974, as amended.

15. Headings.  The headings used in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.

16. Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
PRINCIPLE OF CONFLICT OF LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

17. Venue.   The venue for any dispute arising out of this Agreement or
Executive’s employment with the Company shall be proper exclusively in Dallas,
Texas.

18. Survival.  Except as otherwise provided herein, Executive’s termination from
employment and/or the termination of this Agreement, for whatever reason, shall
not reduce or terminate Executive’s or the Company’s covenants and agreements
set forth herein.

19. Notices.  Any notice necessary under this Agreement shall be in writing and
shall be considered delivered three days after mailing if sent certified mail,
return receipt requested, or when received, if sent by telecopy, prepaid
courier, express mail or personal delivery to the following addresses:

If to the Company:

A. H. Belo Corporation

508 Young Street

Dallas, Texas 75202-4808

Attn:  General Counsel

Facsimile No. (214) 977-2703

If to Executive:

Tim Storer

3901 Centenary

Dallas, Texas 75225



-13-

--------------------------------------------------------------------------------

 

20. Entire Agreement.  This Agreement and the Exhibits attached hereto shall
embody the entire agreement and understanding of the parties hereto in respect
of the subject matter contained herein and supersedes all prior or
contemporaneous conflicting or inconsistent agreements, consents and
understandings relating to such subject matter, including without limitation,
the Proposed Transaction Confidential Term Sheet and that certain Employment
Agreement dated January 2, 2015 between Executive and DMV (the “DMV Employment
Agreement”); provided, however, that the provisions of Sections 7, 9, 11, 12,
13, 15, 16, 17, 18 (as modified by this Agreement), 19, 20, 21, 22, 23, 24, 25
and 26 of the DMV Employment Agreement shall survive in full force and effect in
accordance with their terms except as otherwise expressly provided herein.  The
parties acknowledge and agree that there is no oral or other agreement between
the Company and Executive which has not been incorporated in this Agreement. 
This Agreement and the Exhibits attached hereto may only be modified pursuant to
Section 24.

21. No Waiver.  The forbearance or failure of one of the parties hereto to
insist upon strict compliance by the other with any provisions of this
Agreement, whether continuing or not, shall not be construed as a waiver of any
rights or privileges hereunder.  No waiver of any right or privilege of a party
arising from any default or failure hereunder of performance by the other shall
affect such party’s rights or privileges in the event of a further default or
failure of performance.

22. Assignment.  This Agreement shall not be assignable by Executive, it being
understood and agreed that this is a contract for Executive’s personal
services.  This Agreement shall be assignable by the Company.

23. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, legatees, beneficiaries,
legal representatives, administrators, executors, trustees, permitted successors
and permitted assigns.

24. Modification.  This Agreement and the Exhibits attached hereto may be
modified only by a written agreement signed by both parties.  Any such written
modification may only be signed on behalf of the Company an executive officer of
the Company.

25. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument, and all of which
together shall constitute one and the same Agreement.

26. Section 409A.  Notwithstanding any other language in this Agreement,
Executive and the Company agree that if Executive is deemed to be a specified
Executive under Section 409A of the Code, or any successor or similar provision,
the payment of any amounts under this Agreement that would be treated as
non-qualified deferred compensation (other than Base Salary) shall be payable
beginning on the first day of the seventh month after the date of termination.





-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

﻿

 

 

 

﻿

 

﻿

 

EXECUTIVE

﻿

 

 

﻿

 

/s/ Tim Storer

﻿

 

Tim Storer

﻿

 

 

﻿

 

COMPANY

﻿

 

 

﻿

 

A. H. BELO CORPORATION

﻿

 

 

﻿

By:

/s/ Grant S. Moise

﻿

 

Grant S. Moise, Executive Vice

﻿

 

President/General Manager, The Dallas

﻿

 

Morning News

﻿

 

 

﻿

 

DMV

﻿

 

 

﻿

 

DMV DIGITAL HOLDINGS COMPANY

﻿

 

 

﻿

By:

/s/ Katy Murray

﻿

 

Katy Murray, Treasurer and Assistant

﻿

 

Secretary

﻿

﻿

﻿

 

-15-

--------------------------------------------------------------------------------

 

Exhibit  A

Page 1 of 3

A. H. Belo Corporation

Tim Storer Annual Cash Bonus Terms and Conditions

Annual Cash Bonus Opportunity

Executive’s annual cash bonus opportunity for a calendar year is based on
specific financial performance objectives and metrics, as follows: (i) the
achievement by the consolidated operations of DMV Digital Holdings Company
(“DMV”), Your Speakeasy, LLC and Connect (together, the “DMV Portfolio”) of the
Adjusted EBITDA (as defined below) performance target for that calendar year
(the “Adjusted EBITDA Target”) and (ii) the attainment of the Total Contract
Value (defined below) performance target for that calendar year (the “TCV
Target”) by Distribion, Inc. and Vertical Nerve, Inc. (together, the “TCV
Entities”). Any additional entities, businesses and operating units other than
those set forth above to be included in the DMV Portfolio or the TCV Entities in
a particular calendar year will be mutually agreed upon by the Company and
Executive within the first ninety (90) calendar days of that calendar year and
may not thereafter be revised for that calendar year.  At the end of the year,
actual results are compared to the performance objectives, and the amount of
Executive’s cash bonus is determined accordingly.

The annual cash bonus opportunity is provided under the Company’s 2008 Incentive
Compensation Plan or any successor to such plan (the “Plan”).  The Plan is
designed to provide a competitive level of compensation to senior executives of
the Company and is administered by the Compensation Committee of the Company’s
Board of Directors. Executive’s participation in the Plan is subject to the
fully executed binding arbitration agreement that the Company has on file for
Executive.

Target Cash Bonus

Executive’s target bonus is $300,000, subject to the achievement of the
requirements set forth below. The amount of any bonus earned with respect to any
calendar year will be paid in cash in accordance with the terms of the ICP.

DMV Portfolio Adjusted EBITDA Target for Bonus Determination

Fifty percent (50%) of Executive’s annual target bonus ($150,000) for a
particular calendar year will be based upon the DMV Portfolio’s achievement of
the Adjusted EBITDA Target for that calendar year. For this purpose, “Adjusted
EBITDA” means DMV Portfolio earnings before interest, taxes, depreciation and
amortization, adjusted for (adding back) severance-related expenses, acquisition
costs and expenses, litigation and litigation settlement costs and expenses, and
stock-based compensation expenses to the extent applicable to DMV or, for
periods after the consolidation of the DMV Portfolio, the DMV Portfolio. For
2017, Adjusted EBITDA shall be equal to the sum of (A) the Adjusted EBITDA for
DMV for the period prior to the date of the consolidation of the DMV Portfolio
and (B) the consolidated Adjusted EBITDA for the DMV Portfolio for the remainder
of that year from and after the date of such consolidation. For 2018 and each
subsequent year, the Adjusted EBITDA for each particular calendar year will be
based on the consolidated Adjusted EBITDA for the DMV Portfolio for that
calendar year.





 

--------------------------------------------------------------------------------

 

Exhibit  A

Page 2 of 3

The Adjusted EBITDA Target for 2017 is $3,722,741.

Adjusted EBITDA Target

 

Threshold

Achievement Range

Payout Range

Below

<85%

0%

Minimum

 85%

 50%

Target

100%

100%

Maximum

>200%

200%

﻿

If the DMV Portfolio (or, with respect to calendar year 2017, DMV for the period
prior to the date of the consolidation of the DMV Portfolio, and the DMV
Portfolio for the remainder of that year from and after the date of such
consolidation) achieves between (i) 85% and 100% or (ii) 100% and 200% of the
Adjusted EBITDA Target, then the bonus amount earned and payable will be
determined using a straight line interpolation.

TCV Entities Metrics for TCV Target for Bonus Determination

Fifty percent (50%) of Executive’s annual target bonus ($150,000) for each
particular calendar year will be based upon the TCV Entities’ achievement of the
TCV Target for that calendar year.

For 2017, the TCV Target is $21,474,350.  For 2018 and each subsequent year, the
TCV Target for each particular calendar year will be based on the Total Contract
Value for that calendar year. The “Total Contract Value” metric summarizes the
contractual value of new, fully executed contracts during the measurement
period. For purposes of the calculation, pass-through revenue, as part of a
contract, with the exception of Marketing FX contracts, does not qualify in the
calculation of Total Contract Value.

﻿

TCV Target

 

Threshold

Achievement Range

Payout Range

Below

<85%

0%

Minimum

 85%

 50%

Target

100%

100%

Maximum

>200%

200%

﻿

If the TCV Entities achieve between (i) 85% and 100% or (ii) 100% and 200% of
the TCV Target, then the bonus amount earned and payable will be determined
using a straight line interpolation.

Establishment of Performance Targets for Future Years

For each calendar year after 2017, the Company and Executive will mutually agree
upon a recommendation to the Company’s Board of Directors as to the Adjusted
EBITDA Target for the DMV Portfolio and the TCV Target for the TCV Entities as a
part of the annual DMV Portfolio operating plan for such calendar year, and such
performance targets will be established by the final approval by the Board of
Directors of the Company as part of the Company’s annual



 

--------------------------------------------------------------------------------

 

Exhibit  A

Page 3 of 3

operating plan and the final approval by the Compensation Committee of the Board
of such performance targets. Neither the Company nor the Executive shall
unreasonably withhold, condition or delay its or his agreement as to the
recommendation of such performance targets.

Bonus Eligibility and Payment Schedule

Executive must be employed by the Company on the bonus payment date specified to
be eligible to receive a bonus. Bonuses earned based on the annual bonus
performance targets for any calendar year, if any, will be paid in February
immediately following such calendar year, after the earnings release for such
calendar year, based on the DMV Portfolio’s and the TCV Entities’ performance
versus the annual bonus performance targets for such calendar year.

﻿

 

 

--------------------------------------------------------------------------------

 

Exhibit  B

Page 1 of 3

A. H. Belo Corporation

Performance-Related Restricted Stock Units (“PBRSU”) Terms and Conditions

Under the terms of the Company’s 2008 Incentive Compensation Plan or any
successor to such plan (the “Plan”), Executive will be awarded the following
PBRSU grant for 2017.  The grant will be effective on the date of grant and will
be subject to the applicable terms and conditions of the Plan.  Executive’s
PBRSU grant is described below. Executive’s participation in the Plan is subject
to the fully executed binding arbitration agreement that the Company has on file
for Executive.

Performance-Related Restricted Stock Units (PBRSUs)

﻿

 

Number of PBRSUs to be Granted:

PBRSUs having an at-target value of $500,000 on the date of grant.

Performance Period:

January 1, 2017 through December 31, 2017.

Performance Measure:

Provided Executive is continuously employed by the Company on the first
anniversary of the date of grant, Executive will earn the PBRSUs based on the
achievement of the Adjusted EBITDA Target for the 2017 calendar year (as set
forth on Exhibit A) as described in the table below:

﻿

﻿

 

 

Achievement of Adjusted EBITDA Target

Earned RSU Percentage Based on Target Amount

Grant Date Value of RSUs Based on Target Amount

<95%

0%

         $0

95%

50%

$250,000

96%

60%

$300,000

97%

70%

$350,000

98%

80%

$400,000

99%

90%

$450,000

>100%

100%

$500,000

﻿

﻿

within one of the tranches set forth in the chart above, then the number of
PBRSUs earned for such calendar year will be determined using a straight line
interpolation within such tranche. By way of example, if the DMV Portfolio
achieves 95.5% of the Adjusted EBITDA Target for the applicable calendar year,
then $275,000 of PBRSUs would be earned for such calendar year. The number of
PBRSUs earned will be capped at 100% of the Adjusted EBITDA Target.

﻿

 

If the DMV Portfolio achieves between 95% and 100% (or more) of the Adjusted
EBITDA Target for the applicable calendar year within one of the tranches set
forth in the chart above, then the number of PBRSUs earned for such calendar
year will be determined using a straight line interpolation within such tranche.
By way of example, if the DMV Portfolio achieves 95.5% of the Adjusted EBITDA
Target for the applicable calendar year, then $275,000 of PBRSUs would be earned
for such calendar year. The number of PBRSUs earned will be capped at 100% of
the Adjusted EBITDA Target.



 

--------------------------------------------------------------------------------

 

Exhibit  B

Page 2 of 3

Vesting:

Any PBRSUs that are earned as a result of the achievement of the Adjusted EBITDA
Target for 2017 will vest on the later of (i) the first anniversary of the date
of grant or (ii) within three (3) business days of the Company’s 2017 earnings
release (in 2018) (the date on which the PBRSUs vest, the “2018 Vesting Date”).

Payment Date:

The vested PBRSUs will be paid within ten (10) business days following the 2018
Vesting Date.

Form of Payment:

Executive will be entitled to receive with respect to each vested PBRSU (i) a
number of shares of the Company’s Series A Common Stock having an aggregate
Market Value per Share (as defined in the Plan) on the 2018 Vesting Date equal
to 60% of the value of the vested PBRSUs and (ii) a cash payment in an amount
equal to 40% of the value of the vested PBRSUs on the 2018 Vesting Date.

﻿

Termination of Employment

Executive’s right, if any, to payment with respect to PBRSUs upon termination of
employment with the Company or its subsidiaries is set forth in the termination
guidelines attached as Exhibit D to the Agreement.

Change in Control

In the event of a Change in Control, as defined in the Plan, all outstanding
PBRSUs then held by Executive that are subject to performance-based vesting
criteria will automatically become fully vested and earned at a deemed
performance level equal to the greater of the target performance level or the
performance level determined by actual performance through the date ending on
the date of the Change in Control. Vested PBRSUs will be paid at the earliest
practicable date that payment may be made without violating any applicable
provision of Section 409A of the Internal Revenue Code.

Section 409A Payment Rules

Notwithstanding the general payment rules described in this Exhibit B and
Exhibit D, if the Company makes a good faith determination that a payment of
Executive’s PBRSUs (i) constitutes a deferral of compensation for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules,
regulations and guideline thereunder (“Section 409A”), (ii) is made to Executive
by reason of Executive’s separation from service within the meaning of
Section 409A, and (iii) at the time such payment would otherwise be made
Executive is a specified employee within the meaning of Section 409A (using the
identification methodology selected by the Company from time to time), the
payment will be delayed until the earlier of (x) the first business day of the
seventh month following Executive’s separation from service or (y) Executive’s
death.  Furthermore, if Executive’s PBRSUs are no longer subject to a
substantial risk of forfeiture prior to a Change in Control, and the Change in
Control does not constitute a



 

--------------------------------------------------------------------------------

 

Exhibit  B

Page 3 of 3

change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company (within the meaning of
Section 409A), the payment date of the PBRSUs will be determined without regard
to the occurrence of the Change in Control.  Each payment of a portion of
Executive’s PBRSUs will be considered, and is hereby designated as, a separate
payment for purposes of Section 409A.

It is the Company’s intention that the PBRSUs will either be exempt from, or
will satisfy the requirements of, Section 409A, and this Exhibit B and
Executive’s Evidence of Award will be construed in a manner to give effect to
such intention.  Notwithstanding any other provision of this Exhibit B and
Executive’s Evidence of Award, the Company is not obligated to guarantee any
particular tax result for Executive with respect to any payment provided to
Executive hereunder or thereunder, and Executive will be responsible for any
taxes imposed on Executive with respect to any such payment.

Tax Withholding

The Company will withhold from any payment to Executive all federal, state, city
or other taxes (the “Applicable Taxes”) as may be required to be withheld
pursuant to any law or governmental regulation or ruling.  In the event the
Applicable Taxes exceed the value of the cash payment received by Executive upon
vesting of any portion of the PBRSUs, Executive agrees to provide to the Company
a cash payment, in the form of a check or wire transfer of immediately available
funds, in an amount equal to difference between the amount of Applicable Taxes
and the amount of the cash payment.  This amount shall be paid to the Company no
later than close of business on the 2018 Vesting Date for such vested PBRSUs.

General Information

Executive’s right to receive a PBRSU grant or any payment with respect thereto
will not be transferrable or assignable by Executive, other than with respect to
a transfer upon Executive’s death by will or the laws of descent and
distribution if Executive is entitled to payment of a vested portion of
Executive’s PBRSUs that has not been paid as of the date of Executive’s death.

Nothing contained in this Exhibit B and Executive’s Evidence of Award will
confer upon Executive any right to be employed by or remain employed by the
Company or any of its subsidiaries or affiliates, or limit or affect in any
manner the right of the Company and its subsidiaries and affiliates to terminate
Executive’s employment or modify Executive’s compensation.

 

 

--------------------------------------------------------------------------------

 

Exhibit  C

Page 1 of 4

A. H. Belo Corporation

Time-Based Restricted Stock Units (“TBRSU”) Terms and Conditions

Under the terms of the Company’s 2008 Incentive Compensation Plan or any
successor to such plan (the “Plan”), Executive will qualify for the following
TBRSU grants each calendar year from 2018 through 2021 if (i) Executive
continues to be employed by the Company on the date of grant and (ii) the DMV
Portfolio’s (as defined in Exhibit A) actual results for the prior calendar year
are at least 95% of the Adjusted EBITDA Target (as defined in Exhibit A) for
that prior calendar year.  Subject to the foregoing, grants will be made each
such calendar year at the same time that RSU grants are generally made to other
executives under the Plan. All grant(s) are effective on the date of grant and
are subject to the applicable terms and conditions of the Plan.  TBRSUs will be
granted, vest and pay out in accordance with the Company’s standard timing cycle
and the terms and conditions of the Plan. Executive’s TBRSU opportunity is
described below. Executive’s participation in the Plan is subject to the fully
executed binding arbitration agreement that the Company has on file for
Executive.

Time-Based Restricted Stock Units (TBRSUs)

﻿

 

Number of TBRSUs to be Granted:

TBRSUs having an at-target value of $500,000 on the date of grant. The actual
number of TBRSUs to be granted will be based on (i) Market Value per Share (as
defined in the Plan) of the Company’s Series A Common Stock on the date of grant
and (ii) the DMV Portfolio’s achievement of the Adjusted EBITDA Target for the
prior calendar year as described in the paragraph below.

Performance Period:

January 1, 2017 through December 31 2017.

Performance Measure:

Provided Executive is continuously employed by the Company on the first
anniversary of the date of grant, Executive will earn the PBRSUs based on the
achievement of the Adjusted EBITDA Target for the 2017 calendar year (as set
forth on Exhibit A) as described in the table below:

﻿

﻿

 


Prior Year Achievement of Adjusted EBITDA Target

Grant Date Value of RSUs Based on Target Amount

<95%

         $0

95%

$250,000

96%

$300,000

97%

$350,000

98%

$400,000

99%

$450,000

>100%

$500,000

﻿



 

--------------------------------------------------------------------------------

 

Exhibit  C

Page 2 of 4

﻿

If the DMV Portfolio achieves between 95% and 100% (or more) of the Adjusted
EBITDA Target for the prior calendar year within one of the tranches set forth
in the chart above, then the number of TBRSUs subject to this award will be
determined using a straight line interpolation within such tranche. By way of
example, if the DMV Portfolio achieves 95.5% of the Adjusted EBITDA Target for
the applicable calendar year, then $275,000 of TBRSUs would be earned for such
calendar year. The number of TBRSUs awarded will be capped at 100% of the
Adjusted EBITDA Target.

Vesting:

Each TBRSU granted will vest over a three-year period as follows:

40% of such TBRSU grant will vest on the third business day after the Company’s
earnings release for the Company’s fiscal year during which the TBRSU grant was
made.

30% of such TBRSU grant will vest on the third business day after the Company’s
earnings release for the Company’s fiscal year one year after the date the TBRSU
grant was made.

30% of such TBRSU grant will vest on the third business day after the Company’s
earnings release for the Company’s fiscal year two years after the date the
TBRSU grant was made.

For example, a 2018 TBRSU grant will vest 40% three (3) business days after the
Company’s 2018 earnings release (in 2019), 30% three (3) business days after the
Company’s 2019 earnings release (in 2020), and 30% three (3) business days after
the Company’s 2020 earnings release (in 2021).

Payment Date:

Payment of vested TBRSUs will be made within ten (10) business days after the
Company’s earnings release for the preceding fiscal year.

Form of Payment:

Subject to Executive’s continuous employment with the Company through the
applicable vesting dates described above, Executive will be entitled to receive
with respect to each vested TBRSU (i) a number of shares of the Company’s Series
A Common Stock having an aggregate Market Value per Share (as defined in the
Plan) on the vesting date equal to 60% of the value of the vested TBRSUs and
(ii) a cash payment in an amount equal to 40% of the value of the vested TBRSUs
on the vesting date.

﻿





 

--------------------------------------------------------------------------------

 

Exhibit  C

Page 3 of 4



﻿

Termination of Employment

Executive’s right, if any, to payment with respect to TBRSUs upon termination of
employment with the Company or its subsidiaries is set forth in the termination
guidelines attached as Exhibit D to the Agreement.

Change in Control

In the event of a Change in Control as defined in the Plan, all outstanding
TBRSUs then held by Executive that are unvested or subject to restrictions or
forfeiture will automatically become fully vested and all restrictions and
forfeiture provisions related thereto will lapse. Vested TBRSUs will be paid at
the earliest practicable date that payment may be made without violating any
applicable provisions of section 409A of the Internal Revenue Code.

Section 409A Payment Rules

Notwithstanding the general payment rules described in this Exhibit C and
Exhibit D, if the Company makes a good faith determination that a payment of
Executive’s TBRSUs (i) constitutes a deferral of compensation for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules,
regulations and guideline thereunder (“Section 409A”), (ii) is made to Executive
by reason of Executive’s separation from service within the meaning of
Section 409A, and (iii) at the time such payment would otherwise be made
Executive is a specified employee within the meaning of Section 409A (using the
identification methodology selected by the Company from time to time), the
payment will be delayed until the earlier of (x) the first business day of the
seventh month following Executive’s separation from service or (y) Executive’s
death.  Furthermore, if Executive’s TBRSUs are no longer subject to a
substantial risk of forfeiture prior to a Change in Control, and the Change in
Control does not constitute a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 409A), the payment date of the TBRSUs
will be determined without regard to the occurrence of the Change in Control. 
Each payment of a portion of Executive’s TBRSUs will be considered, and is
hereby designated as, a separate payment for purposes of Section 409A.

It is the Company’s intention that the TBRSUs will either be exempt from, or
will satisfy the requirements of, Section 409A, and this Exhibit C and
Executive’s Evidence of Award will be construed in a manner to give effect to
such intention.  Notwithstanding any other provision of this Exhibit C and
Executive’s Evidence of Award, the Company is not obligated to guarantee any
particular tax result for Executive with respect to any payment provided to
Executive hereunder or thereunder, and Executive will be responsible for any
taxes imposed on Executive with respect to any such payment.

Tax Withholding

The Company will withhold from any payment to Executive all federal, state, city
or other taxes (the Applicable Taxes”) as may be required to be withheld
pursuant to any law or governmental regulation or ruling.  In the event the
Applicable Taxes exceed the value of the cash payment



 

--------------------------------------------------------------------------------

 

Exhibit  C

Page 4 of 4

received by Executive upon vesting of any portion of the TBRSUs, Executive
agrees to provide to the Company a cash payment, in the form of a check or wire
transfer of immediately available funds, in an amount equal to difference
between the amount of Applicable Taxes and the amount of the cash payment.  This
amount shall be paid to the Company no later than close of business on the
applicable vesting date for such vested TBRSUs.

General Information

Executive’s right to receive a TBRSU grant or any payment with respect thereto
will not be transferrable or assignable by Executive, other than with respect to
a transfer upon Executive’s death by will or the laws of descent and
distribution if Executive is entitled to payment of a vested portion of
Executive’s TBRSUs that has not been paid as of the date of Executive’s death.

Nothing contained in this Exhibit C and Executive’s Evidence of Award will
confer upon Executive any right to be employed by or remain employed by the
Company or any of its subsidiaries or affiliates, or limit or affect in any
manner the right of the Company and its subsidiaries and affiliates to terminate
Executive’s employment or modify Executive’s compensation.

 

 

--------------------------------------------------------------------------------

 

Exhibit D

Page 1 of 2

A. H. Belo Corporation

Incentive Compensation Plan

Termination Guidelines for Stock Options and Restricted Stock Units

﻿

 

 

 

﻿

 

 

 

The following guidelines will determine the effect of a Participant’s
termination of employment on the Participant’s outstanding stock options and
restricted stock units (RSUs).  For purposes of these guidelines, a year of
service will be determined in the same manner as a year of service under the
A. H. Belo Savings Plan as amended from time to time.

﻿

 

 

 

Termination Reason
All Participants (Regardless of
Retirement1 Eligibility)

Stock Options

Time-Based
RSU's

Performance-Based
RSUs

Discharge for Cause2

All options, unvested and vested, are forfeited immediately

Unvested RSUs are
forfeited immediately

Unvested RSUs are
forfeited immediately

Death or Long-Term Disability3

Unvested options fully vest and remain exercisable for original term of option

Unvested RSUs fully vest
and are paid as soon as practicable

RSUs still subject to performance goals (within one-year of grant) are forfeited
immediately. RSUs earned after the one-year performance period become fully
vested and are paid as soon as practicable

﻿

 

 

 

Termination Reason
Participants Who Are Not Retirement1 Eligible

Stock Options

Time-Based
RSU's

Performance-Based
RSUs

Voluntary Resignation

All options, unvested and vested, are forfeited immediately

Unvested RSUs are
forfeited immediately

Unvested RSUs are
forfeited immediately

Discharge Without Cause2
(Named Executive Officers and Publishers)

Unvested options are forfeited immediately. Vested options remain exercisable
for the shorter of one year from date of termination or the original term of
option

Unvested RSUs are
forfeited immediately

Unvested RSUs are
forfeited immediately

Discharge Without Cause2
(Participants with 10 or more years of service)

Unvested options are forfeited immediately. Vested options remain exercisable
for the shorter of one year from date of termination or the original term of
option

Unvested RSUs are
forfeited immediately

Unvested RSUs are
forfeited immediately

Discharge Without Cause2
(Participants with more than 5 but less than 10 years of service)

Unvested options are forfeited immediately. Vested options remain exercisable
for the shorter of six months from date of termination or the original term of
option

Unvested RSUs are
forfeited immediately

Unvested RSUs are
forfeited immediately

﻿





 

--------------------------------------------------------------------------------

 

Exhibit D

Page 2 of 2

A. H. Belo Corporation

Incentive Compensation Plan
Termination Guidelines for Stock Options and Restricted Stock Units
(Continued)



﻿

 

 

 

Termination Reason
Participants Who Are Not Retirement1 Eligible

Stock Options

Time-Based
RSU's

Performance-Based
RSUs

Discharge Without Cause2
(Participants with 5 or fewer years of service)

Unvested options are forfeited immediately. Vested options remain exercisable
for the shorter of three months from date of termination or the original term of
option

Unvested RSUs are
forfeited immediately

Unvested RSUs are
forfeited immediately

﻿

 

 

 

Termination Reason
Retirement1 Eligible Participants (Age 55+ and 3-Years Service)

Stock Options

Time-Based
RSU's

Performance-Based
RSUs

Voluntary Resignation

Unvested options vest immediately and remain exercisable for original term of
option

Unvested RSUs fully vest and are paid as soon as practicable

RSUs still subject to performance goals (within one-year of grant) are forfeited
immediately. RSUs earned after the one-year performance period become fully
vested and are paid as soon as practicable

Discharge Without Cause2

Unvested options vest immediately and remain exercisable for original term of
option

Unvested RSUs fully vest and are paid as soon as practicable

RSUs still subject to performance goals (within one-year of grant) are forfeited
immediately. RSUs earned after the one-year performance period become fully
vested and are paid as soon as practicable

﻿

Notwithstanding these termination guidelines, if you are an officer of A. H.
Belo or one of its operating companies, your payment will be deferred for 6
months after termination of employment if necessary to comply with Section 409A
of the Internal Revenue Code.

﻿

In the event of a Change in Control as defined in the Plan, all options and RSUs
will vest immediately. Vested RSUs will be paid at the earliest practicable date
that payment may be made without violating any applicable provision of
Section 409A of the Internal Revenue Code.

﻿

﻿

 

1Retirement means that you have incurred a separation from service within the
meaning of Section 409A of the Internal Revenue Code, other than due to death,
long-term disability or discharge for cause, after attaining age 55 and
completing three years of service as determined under the A. H. Belo Savings
Plan.

2Cause is determined by the Compensation Committee

3Long-Term Disability means disability within the meaning of Section 409A of the
Internal Revenue Code

 

--------------------------------------------------------------------------------

 

Exhibit E

Page 1 of 4

ARBITRATION AGREEMENT

In order to ensure the speedy, impartial resolution of all disputes between Tim
Storer (the “Employee”) and A. H. Belo Corporation, and all affiliated entities
(the “Company”), which relate to, or arise from the parties’ employment
relationship, the parties agree to enter into this Arbitration Agreement,
effective as of March 2, 2017.  Each party recognizes, however, that this
Agreement is not, and shall not be construed as, a contract of employment and it
does not alter the Employee’s at-will employment status in any way.  Nothing in
this Agreement shall prevent the Company from taking any action with respect to
the Employee prior to a claim or determination of any claim under this
Arbitration Agreement.

The parties expressly agree to the following:

COVERED DISPUTES

1.The parties consent to the final and binding resolution by arbitration of all
claims and disputes which may arise between the parties including, but not
limited to, disputes arising from the Employee’s employment and the termination
of the Employee’s employment.  Such claims and disputes will include any claims
or disputes that the Company may have against the Employee, as well as those
that the Employee might have against the Company, its parent corporation,
owners, affiliates, officers, directors, employees and/or agents.  Claims and
disputes covered by this Agreement include, but are not limited to:  (i)
contract disputes, if any, including breaches of express or implied covenants;
(ii) wage and compensation disputes; (iii) tort claims; (iv) claims of
discrimination including, but not limited to, discrimination based on race,
religion, color, national origin, gender, sexual orientation, pregnancy, age,
harassment of any type, handicap or disability; (v) benefit disputes; (vi) all
disputes arising from or based upon any federal, state, or local statute, law,
ordinance, or regulation and (vii) any claims that could be tried to a jury in
the absence of this Agreement.

EXCLUSIONS

2. Disputes over workers’ compensation benefits or unemployment compensation
benefits are specifically excluded from coverage under this Agreement.

3.If a Company benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one or is underwritten
by a commercial insurer which decides claims, disputes over such plan are
specifically excluded from coverage under this Agreement.

4.In addition, the Company reserves the right, at its sole discretion, to seek
injunctive or equitable relief in the event the Employee misappropriates trade
secrets, proprietary, or confidential information, or breaches any
non-competition covenant entered into between the parties.





 

--------------------------------------------------------------------------------

 

Exhibit E

Page 2 of 4

NOTICE OF CLAIMS

5.All disputes or claims must be raised by written notice containing a statement
setting forth the nature of the dispute, the amount involved, if any, and the
remedy sought.  The notice of intent to arbitrate must be received by the other
party within any applicable statute of limitation period as if such claim were
filed in court in the absence of this Agreement.  If notice is not timely
received, such claim shall be barred.  Notice must be sent by certified or
registered mail, return receipt requested.

6.Such written notice by the Employee must be forwarded to the Company’s
Secretary at the following address:  508 Young Street, Dallas, Texas
75202.  Written notice to the Employee must be forwarded to Employee’s last
known address, as provided by the Employee to the Company.

APPLICABLE LAW

7.This Agreement shall be governed by the law of the state in which the Employee
was most recently employed by the Company and/or federal law, as
applicable.  Either party shall be entitled to seek an injunction in any court
of competent jurisdiction to compel the other party to submit to arbitration, in
accordance with the terms and provisions of this Agreement, with respect to any
and all claims covered by this Agreement.

ARBITRATION PROCEDURES

8.Except as provided in this Agreement, all arbitrations will be conducted in
accordance with the current Commercial Dispute Resolution Rules of the American
Arbitration Association (“AAA”), before an arbitrator listed on the National
Roster of Commercial Arbitrators and who is licensed to practice law in the
state in which arbitration is conducted.  All arbitrations will take place in
the city in which the Employee was most recently employed by the Company.  Any
controversy over whether a dispute is an arbitrable dispute or as to the
interpretation or enforceability of this Section 8 with respect to such
arbitration shall be determined by the arbitrator.

9.Upon receipt of a timely notice of a dispute or claim, the Company will notify
the appropriate AAA office and request a panel of qualified arbitrators,
pursuant to the applicable rules of the AAA.

10.The arbitrator selected to hear and decide the dispute shall have authority
to hear and decide all pre-hearing disputes, including motions to dismiss or for
summary judgment, by any party and, in so doing, shall apply the standards
applicable to such motions under the Federal Rules of Civil Procedure.  The
arbitrator shall apply the substantive law (including the conflict of law rules)
and the law of remedies of the state in which Employee was employed when the
claim arose, or federal law, or both, depending upon and as applicable to the
claim(s) asserted.  The arbitrator has the same (but not more) authority to
order remedies, including monetary damages, as the court or agency which would
have had jurisdiction to adjudicate the claim(s) absent this Agreement.  The
arbitrator has no authority to order any remedy which a court or agency would
not be authorized to order.  The arbitration shall be final and binding upon the
parties.





 

--------------------------------------------------------------------------------

 

Exhibit E

Page 3 of 4

11.Either party may file a dispositive motion, including a motion for summary
judgment, in accordance with the Federal Rules of Civil Procedure no later than
thirty days prior to the hearing.  Any such motion shall be ruled upon no later
than two weeks prior to any scheduled hearing.

12.The parties will equally share all fees and costs charged in the arbitration
by the AAA and any other incidental expenses unless the Company is required by
law to bear such expenses, in which case it shall pay them.  Each party shall
pay for its own costs and attorneys’ fees, if any.

13.At the close of the arbitration hearing, either party will be entitled to
file a post-hearing brief, limited to twenty-five (25) double-spaced
pages.  Such briefs will be submitted within fourteen days after the hearing,
unless the parties agree to a different period of time.

14.The arbitrator shall issue a written award, setting forth the legal and
factual basis for his/her decision, within thirty (30) days after the conclusion
of the arbitration hearing.  The parties agree that the arbitrator’s award shall
be final and binding on the parties, that the parties shall abide by and perform
any award rendered by the arbitrator and that either party may seek a judgment
enforcing the arbitrator’s award in any court of competent jurisdiction.

REPRESENTATION

15.Any party may be represented by an attorney or other representative selected
by the party.

DISCOVERY

16.Limited civil discovery shall be permitted through the use of requests for
production of documents and the taking of depositions.  Each party may notice up
to, but no more than, four depositions and may submit up to fifteen (15)
Requests for Production.  The use of interrogatories shall not be
permitted.  Such limited civil discovery shall be governed by the Federal Rules
of Civil Procedure.  All issues raised in connection with discovery shall be
decided by the arbitrator.

MODIFICATION, REVOCATION OR TERMINATION

17.This Agreement constitutes the sole and complete agreement of the parties
concerning the arbitration of claims or disputes.  This Agreement supersedes any
prior or contemporaneous oral or written agreements.

18.This Arbitration Agreement shall survive the termination of the employment
relationship.  This Agreement may only be modified, revised, or revoked by the
express written agreement of the parties.





 

--------------------------------------------------------------------------------

 

Exhibit E

Page 4 of 4

SEVERABILITY

19.If any provision of this Agreement should be found to be void or
unenforceable, in whole or in part, the remaining provisions of this Agreement
shall remain valid, binding and enforceable.

CONSIDERATION

20.The promises of the parties to arbitrate all disputes and forego litigation
in courts of law provide adequate consideration for each party.  Also, Employee
acknowledges that participation of the Employee in the Incentive, Performance or
Opportunity Plan constitutes additional, sufficient consideration for his
promises.

VOLUNTARY AGREEMENT

21.The parties hereby acknowledge that they have read the terms of this
Agreement; that they fully understand the substance and meaning of the terms of
this Agreement; that each has had an opportunity to review this Agreement with
legal counsel; and, each has entered into this Agreement knowingly and
voluntarily.

SIGNED this 2nd day of March, 2017.

﻿

 

 

 

﻿

 

 

 

﻿

 

﻿

 

EMPLOYEE:

﻿

 

 

﻿

 

/s/ Tim Storer

﻿

 

Tim Storer

﻿

 

 

﻿

 

COMPANY:

﻿

 

 

﻿

 

A. H. BELO CORPORATION.

﻿

 

 

﻿

By:

/s/ Julie Hoagland

﻿

 

Senior Vice President/Chief People Officer

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

Exhibit F

Page 1 of 2

Severance Amount

﻿

For purposes of the Agreement, “Severance Amount” means an amount in cash equal
to the sum of (A) with respect to each completed calendar year preceding the
effective date of termination pursuant to Section 5(b) or Section 5(f) of the
Agreement, to the extent not already paid to Executive under the Agreement and
the ICP, all Annual Bonuses, PBRSUs and TBRSUs that would be paid to Executive
for such completed calendar years, but for the termination of his employment by
the Company, as if Executive remained employed by the Company on each date on
which such payments would otherwise have been made pursuant to the Agreement and
the ICP, based on the performance results for the completed calendar years
preceding the calendar year in which such termination occurs; plus (B) with
respect to a partial calendar year, if any, in which such termination pursuant
to Section 5(b) or Section 5(f) of the Agreement occurs, a pro rata portion of
the Annual Bonus, PBRSUs and TBRSUs for which Executive would be eligible to
receive, but for such termination, as if Executive remained employed by the
Company throughout the entire calendar year in which such termination occurred
and he remained employed by the Company on each date on which such payments
would otherwise have been made pursuant to the Agreement and the ICP. All
forgoing payments shall be based on the performance results measured in
accordance with Exhibits A, B and C through and including the effective date of
such termination; provided, however, that for purposes of subclause (B) above
for the calendar year in which such termination occurs, the achievement of the
performance targets for such calendar year as established pursuant to Exhibits
A, B and C shall be measured as of the end of the calendar month in which such
termination occurs (such period, the “Measurement Period” and the level of
performance achieved through the Measurement Period, the “Measured Performance”)
applied as follows:

﻿

·



The Measured Performance shall be multiplied by a ratio (x) the numerator of
which is the number of days in such calendar year Executive was employed by the
Company through and including the effective date of such termination (the
“Number of Days Employed”) and (y) the denominator of which is the number of
days in such calendar year through and including the last day of the calendar
month in which such termination occurs (the resulting product, the “Achieved
Performance Level”).

·



Each performance target established pursuant to Exhibits A, B and C for such
calendar year shall be multiplied by a ratio (x) the numerator of which is the
Number of Days Employed and (y) the denominator of which is 365 or 366, as
applicable (such ratio, the “Pro Rata Ratio” and the resulting product, the “Pro
Rata Performance”).

·



For each performance target, the Achieved Performance Level shall be divided by
the applicable Pro Rata Performance to determine the percentage of the
performance target achieved for such calendar year.

·



If required achievement level (expressed as the percentage resulting from the
immediately preceding bullet point) of a performance target (established
pursuant to Exhibits A, B and C, as applicable) has been met for such calendar
year as determined pursuant to this Exhibit F, then the Executive will be
entitled to receive a cash payment equal to the pro rata amount of the
performance award relating to that performance target established pursuant to
Exhibits A, B and C, as applicable, such pro rata amount equal to the product of
(x) the dollar value of the performance award relating to that achievement level
of that performance target (established pursuant to Exhibits A, B and C, as
applicable) and (y) the Pro Rata Ratio.

﻿





 

--------------------------------------------------------------------------------

 

Exhibit F

Page 2 of 2

By way of example, assume the following facts:

·



Executive is terminated without Cause on February 29, 2020, which is before the
date on which payments are made under the ICP in 2020.

·



Executive achieved 100% of each of his Annual EBITDA Target and TCV Target for
calendar year 2018, entitling him to (1) in the first quarter of 2019, a
$300,000 Annual Bonus and the first payment of his 2019 TBRSU grant ($200,000 in
the form of $120,000 in value of shares of the Company’s Series A Common Stock
and $80,000 in cash); (2) in the first quarter of 2020, the second payment of
his 2019 TBRSU grant ($150,000 in the form of $90,000 in value of shares of
Series A Common Stock and $60,000 in cash); and (3) in the first quarter of
2021, the third and final payment of his 2019 TBRSU grant ($150,000 in the form
of $90,000 in value of shares of Series A Common Stock and $60,000 in cash).

·



For 2019, Executive achieved 95% of each of his Annual EBITDA Target and TCV
Target, entitling him to (1) in the first quarter of 2020, a $250,000 Annual
Bonus and the first payment of his 2020 TBRSU grant ($100,000 in the form of
$60,000 in value of shares of Series A Common Stock and $40,000 in cash); (2) in
the first quarter of 2021, the second payment of his 2020 TBRSU grant ($75,000
in the form of $45,000 in value of shares of Series A Common Stock and $30,000
in cash); and (3) in the first quarter of 2022, the third and final payment of
his 2020 TBRSU grant ($75,000 in the form of $45,000 in value of shares of
Series A Common Stock and $30,000 in cash).

·



Through February 29, 2020, Executive has met each of his Annual EBITDA Target
and TCV Target on an annualized basis at a 100% level for 2020, entitling him to
a prorated 60/366ths of (1) in the first quarter of 2021, a $300,000 Annual
Bonus and the first payment of his 2021 TBRSU grant ($200,000 in the form of
$120,000 in value of shares of Series A Common Stock and $80,000 in cash); (2)
in the first quarter of 2022, the second payment of his 2021 TBRSU grant
($150,000 in the form of $90,000 in value of shares of Series A Common Stock and
$60,000 in cash); and (3) in the first quarter of 2023, the third and final
payment of his 2021 TBRSU grant ($150,000 in the form of $90,000 in value of
shares of Series A Common Stock and $60,000 in cash).

·



Executive already received, in the first quarter of 2019, the $300,000 Annual
Bonus and the first payment of his 2019 TBRSU grant ($200,000 in the form of
$120,000 in value of shares of the Company’s Series A Common Stock and $80,000
in cash) attributable to calendar year 2018.

﻿

Based on the foregoing facts, his Severance Amount would be $931,147.54, payable
in cash, representing the sum of:

﻿

·



With respect to the performance results for 2018:

o



$300,000 representing an amount equal to the second and third payments of his
2019 TBRSU grant

·



With respect to the performance results for 2019:

o



$250,000 representing an amount equal to his Annual Bonus

o



$250,000 representing an amount equal to the first, second and third payments of
his 2020 TBRSU grant

·



With respect to the performance results for 2020:

o



$49,180.33 representing an amount equal to his prorated (based on 60/366ths of
calendar year 2020) Annual Bonus

o



$81,967.21 representing an amount equal to the first, second and third payments
of his prorated (based on 60/366ths of calendar year 2020) 2021 TBRSU



 

--------------------------------------------------------------------------------